Mr. Justice McBride delivered the opinion of the court. Abstract of the Decision. 1. Pleading, $ 389*—what constitutes matter of inducement not traversed by general issue. An allegation in a declaration in an action against the owner of an automobile and his servant for damages for personal injuries alleged to be due to the negligent driving of the automobile by the servant, that one defendant was in the employ of the other is mere matter of inducement and is not traversed by the general issue, and is consequently admitted. 2. Pleading, § 389*—how question of relation of master and servant raised by defendant. The issue as to relationship of master and servant between two parties defendant should be raised by a special plea. 3. Automobiles and garages, § 2*—when question whether relar tionship of master and servant existed and whether servant acted within scope of authority for jury. In an action for damages for personal injuries against a garage proprietor and his alleged servant for damages for personal injuries due to the collision of an automobile owned by the alleged master and driven by the alleged servant, held that under conflicting evidence that the question whether the relationship of master and servant existed at the time of the accident and whether the alleged servant acted within the scope of his authority was for the jury. 4. Instructions, § 1256*—when party may not complain of favorable instructions. A party cannot complain of instructions for the adverse party which are more favorable to him than to the adverse party. 5. Instructions, § 120*—when instruction not in conformity with issues properly refused. A requested instruction not in conformity with the issues is properly refused. 6. Instructions, § 151*—when requested instruction embodied in given instructions properly refused. A requested instruction covered by the main charge is properly refused. 7. Appeal and. error, § 1633*—when improper remarks of counsel harmless error. Improper remarks of counsel are harmless error where withdrawn after objection, and the trial court instructs the jury to disregard them.